          Case 2:18-cv-01692-APG-VCF Document 37 Filed 04/09/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    AMY A. PORRAY (Bar No. 9596)
     Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: aporray@ag.nv.gov

7    Attorneys for Defendant Brian Williams, Sr.

8

9

10                            UNITED STATES DISTRICT COURT

11                                    DISTRICT OF NEVADA

12   KAMARIO SMITH,                                        Case No. 2:18-cv-01692-APG-VCF

13                      Plaintiff,
                                                          STIPULATION AND ORDER TO
14   v.                                                 ENLARGE TIME FOR DEFENDANT,
                                                         BRIAN WILLIAMS, TO RESPOND
15   JAMES DZURENDA, et al.,                               TO PLAINTIFF’S DISCOVERY
                                                        REQUESTS AND ENLARGING THE
16                      Defendants.                       DEADLINE TO FILE MOTIONS
17                                                      AMEND PLEADINGS/ADD PARTIES
                                                               [SECOND REQUEST]
18

19         Plaintiff, Linda Smith (Smith), by and through her attorney, Travis N. Barrick, of
20   GALLIAM WELKER & BECKSTROM, LC, and Defendant Brian Williams, Sr. (Williams),
21   by and through counsel, Aaron D. Ford, Nevada Attorney General, and Amy A. Porray,
22   Deputy Attorney General, hereby stipulate and agree that the deadline to file all motions
23   to amend the pleadings and add parties shall be enlarged from April 9, 2021, until May 9,
24   2021, to allow for ongoing disclosures and discovery.
25

26
           The parties hereby further stipulate and agree that the above stipulations are made
27
     in good faith and not for the purposes of delay.
28



                                             Page 1 of 2
          Case 2:18-cv-01692-APG-VCF Document 37 Filed 04/09/21 Page 2 of 2


1    DATED this 8th day of April, 2021.         DATED this 8th day of April, 2021.
2                                               AARON D. FORD
                                                Attorney General
3

4    By: _/s/ Travis N. Barrick____________     By: /s/ Amy A. Porray
     Travis N. Barrick (Bar No. 9257)           Amy A. Porray (Bar No. 9596)
5    GALLIAN WELKER & BECKSTROM, LC Deputy Attorney General
     540 E. St. Louis Avenue                    Attorneys for Defendants
6    Las Vegas, Nevada 89104
     E: tbarrick@vegascase.com
7    Attorney for Plaintiff, Linda Smith,
     Personal Representative on behalf of Kamario Smith
8

9

10                            IT IS SO ORDERED.
11

12                                  ____________________________________________
                                    UNITED STATES MAGISTRATE JUDGE
13
                                                   4-9-2021
14                                  DATED:      _______________________________
15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                          Page 2 of 2
